Opinion by
Judge Lindsay :
If the express company had offered proof tending to show that the package had been lost or stolen from its agents, without culpable negligence on their part, the court below might have considered and passed on the effect of the clause in the receipt providing that the liability of the company shall not exceed fifty dollars, in cases in which a different and greater sum is not agreed upon. But as the company offered no explanation or excuse for failing to deliver the package in controversy, the court properly treated this as a case of conversion, and properly instructed the jury that the company must pay the full value of the property converted.
A common carrier seeking to escape the common law liability, on account of special contract, must assume the burden, and must aver and prove the necessary facts to establish the contract excuse.
Judgment affirmed.